Case 5:18-cv-00086-DPM-BD Document 217 Filed 08/10/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
‘PINE BLUFF DIVISION

CHRISTINA MARZIALE, Individually

and as mother of Baby Boy Marziale; and

DANA McLAIN, Administrator of the

Estate of Elaine Marziale PLAINTIFFS

Vv. No. 5:18-cv-86-DPM

CORRECT CARE SOLUTIONS LLC;

MAKITA LAGRANT; STEPHEN

COOK; and WELLPATH LLC DEFENDANTS
ORDER

The Court greatly appreciates Magistrate Judge Deere’s careful
and quick work on this tangled case. On de novo review, the Court
adopts her recommendation as modified. The Court partly sustains
and partly overrules the parties’ objections. FED. R. CIV. P.72(b)(3). The
Court will continue the trial to early December to allow for the needed
clean-up discovery.

These are the modifications to Magistrate Judge Deere’s
recommendation. First, Defendants may refile their motions for partial
summary judgment, limited to the qualified immunity issues, after that
discovery. Plaintiffs may also renew their motion. Second, Defendants’
many discovery dodges, stumbles, and foot-drags have created the

need to do the clean-up discovery. Therefore, in addition to paying a
Case 5:18-cv-00086-DPM-BD Document 217 Filed 08/10/20 Page 2 of 5

reasonable fee and costs for the motions to compel and for sanctions,
Defendants must also pay a reasonable attorney’s fee to Plaintiffs’
counsel for having to do this work now. FED. R. Civ. P. 37(b)(2)(C).
Defendants might fairly respond that this work is not extra, it has just
been delayed. That’s true but not the whole truth. Plaintiffs’ counsel
will necessarily have to revisit many issues, re-do much of the case
work-up, and re-think things —all in a sprint. This additional sanction
is designed to account for the consequences of Defendants’
discombobulation of the case in discovery. Rough justice is the best the
Court can do in the circumstances. If the parties are unable to agree on
the number, the Court will set the fee (in an amount not to exceed
$25,000) on a motion supported by itemized billing. Third, the Court
clarifies that the key dates are October 3rd and 4th.

The Court refers this case back to Magistrate Judge Deere to
shepherd the remaining discovery and make a recommendation on the
renewed summary judgment motions. Defendants must begin a rolling
production immediately. Magistrate Judge Deere will set an expedited
schedule for all the discovery, as well as the summary judgment
briefing. The Court requests a recommendation by 30 October 2020,
with a seven-day objection deadline.

Correct Care must:

e Produce all documents identified in the 2019 QI depositions;
Case 5:18-cv-00086-DPM-BD Document 217 Filed 08/10/20 Page 3 of 5

e Produce a 30(b)(6) witness for deposition at the company’s
expense on Correct Care’s net worth;

e Produce all documents that relate to communications’
between the Arkansas Department of Community
Correction and Correct Care regarding medical costs,
transportation costs, and decisions about when to send
inmates to outside medical specialists;

e Produce all documents reflecting changes, alterations, or
removal of medical records for Marziale, Latoya Wren, and
Christina Strickland, including all documents reflecting
whether records were sent to third-party vendors for
digitization. If no documents can be located, then Correct
Care must verify its response, showing cause for the
documents’ destruction, and produce a 30(b)(6) witness for
deposition at the company’s expense on destruction of
medical records;

e Produce the audit trails, at the company’s expense, of Wren
and Strickland;

e Produce documents reflecting any staffing deficiencies
between September and October of 2015;

e Produce all documents pertaining to communications with

the State of Arkansas about the number of employee hours
Case 5:18-cv-00086-DPM-BD Document 217 Filed 08/10/20 Page 4of5

provided and the number of employee hours required by
contract;

e Reexamine its files and produce any responsive documents
related to statements obtained by Correct Care in relation to
the case. If no documents are found, then Correct Care must
verify its response;

e Produce any QI documents, emails, texts, or recordings
related to the Marziale QI process that haven't been
produced;

e Produce Stephen Cook’s emails; and

e Produce a 30(b)(6) witness at the company’s expense to
testify about the destruction of personnel records.

In addition to a reasonable attorney’s fee for Plaintiffs’ lawyers’
work during the clean-up discovery, the Court imposes the following
sanctions for Defendants’ discovery violations as specified by
Magistrate Judge Deere.

e The Court will give an adverse inference instruction
regarding Maria Agunga’s destroyed emails;

e If Correct Care is unable to produce the Stephen Cook emails
because they no longer exist, then the Court will give an
adverse inference instruction about those emails;

e If the Court finds bad faith or an unreasonable retention

policy, then the Court will give an adverse inference

-4-
Case 5:18-cv-00086-DPM-BD Document 217 Filed 08/10/20 Page 5of5

instruction about Makita LaGrant’s destroyed personnel
file; and

e Plaintiffs are entitled to a reasonable attorney’s fee and costs
for their work on the motion to compel and the motion for
sanctions. Unless the parties can agree on this issue, a

motion with a supporting itemized billing statement is due
by 31 August 2020.
* ook
Recommendation, Doc. 208, adopted as modified. Objections,
Doc. 213, 214 & 215, partly sustained and partly overruled. Motions for
summary judgment, Doc. 163 & 172, denied without prejudice. Motions
to compel and for sanctions, Doc. 150 & 152, partly granted and partly
denied. Motion for Rule 56(d) relief, Doc. 204, granted. Motion for
hearing, Doc. 216, denied. Scheduling Order, Doc. 137, vacated. Trial
continued to 7 December 2020 first out. A Second Amended Final
Scheduling Order will issue. Case referred back to Magistrate Judge
Deere as specified.

So Ordered.

ISP 4astad oe
D.P. Marshall Jr. a
United States District Judge

 

 

Jd Avavs¢- AO 20
U
